  Case 3:20-cr-00086-BJB Document 18 Filed 10/27/20 Page 1 of 3 PageID #: 46




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

UNITED STATES OF AMERICA                                                                PLAINTIFF


vs.                                                    CRIMINAL ACTION NO. 3:20-CR-86-RGJ
                                                                      Electronically Filed

KEITH HUNTER                                                                      DEFENDANT


                                   PROTECTIVE ORDER

       THIS MATTER is before the Court on the motion of the United States of America

for a protective order. [DE 13]. The Defendant does not object. [DE 17]. The Court finds that

good cause exists pursuant to Rule 16(d) to restrict the discovery materials as set forth below.

Thus, IT IS ORDERED, that the motion [DE 13] is GRANTED as follows:

       1.      The government will produce discovery materials in this case that contain, among

other things, individually identifiable information and private financial information, as well as

confidential tax returns and taxpayer return information, within the meaning of Title 26, United

States Code, Section 6103(b). Disclosure of such tax return and taxpayer return information is

governed by Title 26, United States Code, Section 6103(a), which mandates that return and return

information will be confidential except as authorized by Section 6103. Section 6103(h)(4)(D)

permits disclosure to the defense of such tax return and taxpayer return information in accord with

Rule 16 of the Federal Rules of Criminal Procedure, but further disclosure of this tax return and

tax return information by defendant or defense counsel is restricted by Section 6103.

       2.      The discovery materials will also include information which is governed by Rule

6(e) of the Federal Rules of Criminal Procedure.

                                                   1
  Case 3:20-cr-00086-BJB Document 18 Filed 10/27/20 Page 2 of 3 PageID #: 47




         3.    Defendant’s counsel and defendant will keep all materials produced by the

government in a secure place to which no person who does not have reason to know their contents

has access.

         4.    The materials produced by the government may be used by the defendant,

defendant’s counsel and any employees or agents of defendant’s counsel solely in the defense of

this case.

         5.    Defendant’s counsel and defendant will not disclose the tax return information or

other private information contained in the discovery material directly or indirectly to any person

except those assisting the defense, persons who are interviewed as potential witnesses, potential

experts, or other authorized persons, during the course of the investigation and defense of this case.

         6.    The discovery material produced by the government will not be copied or

reproduced unless the material is copied or reproduced for authorized persons to assist in the

defense, and in the event copies are made, the copies shall be treated in the same manner as the

original material.

         7.    When providing the discovery materials to an authorized person, the defendant’s

counsel must inform the authorized person that the materials are provided subject to the terms of

this Protective Order and that the authorized person must comply with the terms of this Protective

Order.

         8.    Defendant’s counsel will inform the defendant of the provisions of this Protective

Order, and direct them not to disclose or use any information contained in the government’s

discovery in violation of this Protective Order. However, nothing contained in the Protective

Order will preclude any party from applying to the Court for further relief or for modification of


                                                  2
  Case 3:20-cr-00086-BJB Document 18 Filed 10/27/20 Page 3 of 3 PageID #: 48




any provision hereof.




                                          October 27, 2020




                                      3
